t c no united_states tax_court usfreightways corporation f k a tnt freightways corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p an accrual_method taxpayer made expenditures during the taxable_year for licenses and insurance which had an effective period extending into for purposes of book accounting and financial reporting p ratably allocated these costs over the periods to which they related for tax_accounting purposes however p currently deducted all license and insurance expenses in the year of payment held on the facts p as a taxpayer utilizing the accrual_method is not entitled to currently deduct costs benefiting future tax periods in the year of payment r’s determination_of_a_deficiency is sustained rex a guest and melvin l katten for petitioner joseph p grant and robin l herrell for respondent - - opinion nims judge respondent determined a federal_income_tax deficiency for petitioner’s taxable_year in the amount of dollar_figure after concessions the issue for decision is whether petitioner an accrual_method taxpayer may deduct costs expended for licenses permits fees and insurance in the year paid rather than amortizing such costs over the taxable years to which they relate unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this case was submitted fully stipulated and the facts are so found the stipulations filed by the parties with accompanying exhibits are incorporated herein by this reference background usfreightways corporation is and was at the time of filing the petition in this case a delaware corporation with a principal_place_of_business in rosemont illinois usfreightways and its subsidiaries hereinafter collectively petitioner are engaged in the business of transporting freight for hire by trucks throughout the continental_united_states incident to its trucking business petitioner is required by state and local_government authorities to make expenditures_for - - various licenses permits and fees hereinafter collectively licenses before its trucks may be legally operated in the issuing jurisdictions the licenses are then effective for specified periods of time in petitioner paid dollar_figure for such licenses none of these licenses had an effective period in excess of year but the expiration date for some fell within the rather than the taxable_year similarly petitioner also purchased liability and property insurance coverage which extended into future tax years in petitioner paid premiums of dollar_figure for policies covering the 1-year period from date to date for purposes of federal income taxes book accounting and financial reporting petitioner generally employs the accrual_method and a week fiscal_year petitioner’s fiscal_year ended on date in compiling its financial books_and_records for petitioner expensed the amounts paid in for licenses and insurance ratably over the and years the license costs were allocated dollar_figure to and dollar_figure to the insurance premiums were likewise ' the deficiency_notice determined a deficiency for tax_year ended date and the parties accept this approach consequently we proceed upon the postulation that petitioner reported on a calendar_year basis q4e- allocated dollar_figure to and dollar_figure to amounts not expensed in were reflected as prepayments on petitioner’s balance_sheet in preparing its income_tax returns however petitioner deducted the full amount expended for licenses and insurance in the year of payment thus in deductions of dollar_figure and dollar_figure were taken for licenses and insurance respectively discussion we must decide whether petitioner as an accrual basis taxpayer may deduct expenditures_for licenses permits fees and insurance in the year paid or whether deductions for such costs must be spread ratably over the taxable years to which they pertain petitioner contends that because the benefit of the subject licenses and insurance extends less than year into the following tax period the costs do not relate to property having a useful_life substantially beyond the taxable_year hence petitioner argues that the costs do not require capitalization under sec_263 and may be currently deducted as a business_expense under sec_162 further petitioner asserts that although the costs are expensed ratably over years for purposes of financial records and deducted currently in year for tax purposes the method of tax_accounting used clearly reflects petitioner’s income within the meaning of sec_446 - - thus any attempt by respondent to require a change in this tax_accounting method constitutes in petitioner’s view an abuse_of_discretion conversely respondent contends that since a greater percentage of the costs at issue is allocable to than to the expenditures_for licenses and insurance do result in benefits to petitioner extending substantially beyond the taxable_year therefore respondent asserts that the costs must be capitalized and amortized in addition respondent argues that the distortion in taxable_income caused by petitioner’s method of tax_accounting is sufficiently material to require a change in methods in order to clearly reflect income we agree with respondent that petitioner as an accrual_method taxpayer is entitled to deduct expenses which are more than incidental and allocable to future tax years only in the taxable periods to which they relate general rules as a threshold premise sec_446 states the general_rule taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books the corollary to this rule with respect to the timing of deductions is set forth in sec_461 and reads the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the - - proper taxable_year under the method_of_accounting used in computing taxable_income hence petitioner here as an accrual basis taxpayer deducting expenses under the cash or payment method is indisputably in contravention of these general rules however income_tax regulations implicitly and courts explicitly recognize that the sec_446 requirement of conformity between financial and tax_accounting is not absolute sec_1_446-1 income_tax regs implies that deviation may be permitted by mentioning the need for records to reconcile differences between books and tax returns courts expressly sanction variations between financial and tax reporting but will do so only if two criteria are satisfied other code requirements such as the deduction and capitalization_rules of sec_162 and sec_263 must be met and the method_of_accounting must clearly reflect taxable_income see eg hotel 180_f2d_310 10th cir affg 12_tc_561 60_tc_368 affd 519_f2d_1280 10th cir fidelity associates inc v commissioner tcmemo_1992_142 deduction and capitalization_rules on one hand sec_162 provides in relevant part there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business income_tax regulations - interpreting the section further specify that vehicle operating costs and inssurance premiums are among the items that may qualify as ordinary business_expenses sec_1_162-1 income_tax regs on the other hand sec_263 entitled capital expenditures mandates no deduction shall be allowed for-- any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate regulations then offer the following explanatory examples the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_1_263_a_-2 income_tax regs the significance of classifying any given expense as either ordinary or capital lies in the contrasting tax treatments mandated by the label affixed as expounded in a recent supreme court analysis of the two sections the primary effect of characterizing a payment as either a business_expense or a capital_expenditure concerns the timing of the taxpayer’s cost_recovery while business_expenses are currently deductible a capital_expenditure usually is amortized and depreciated over the life of the relevant asset 503_us_79 the purpose of the sections is to match expenses with the revenues of the taxable_period to which they are properly attributable thereby resulting in amore accurate --- - calculation of net_income for tax purposes id pincite furthermore because deductions are matters of legislative grace the burden of clearly showing the right to the claimed deduction is on the taxpayer id quoting 319_us_590 in distinguishing between capital and ordinary costs the predominant factor for consideration is whether the payment creates a future benefit that is more than incidental although the mere presence of an incidental future benefit- some future aspect -may not warrant capitalization a taxpayer’s realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization id pincite the creation or enhancement of a separate and distinct asset is unnecessary see id an additional factor weighing in favor of capital treatment arises where the purpose for which the expenditure is made has to do with the corporation’s operations and betterment sometimes with a continuing capital_asset for the duration of its existence or for the indefinite future or for a time somewhat longer than the current taxable_year id pincite quoting 326_f2d_712 8th cir --- - thus income_tax regulations and the supreme court both point to duration of the resultant benefit beyond the current taxable_year as a critical feature for distinguishing between capital and ordinary petitioner focuses on the substantially beyond terminology in the regulations and argues that this test for capitalization should be interpreted to mean more than year beyond the taxable_year current deduction should therefore be allowed where the benefit of an expenditure extends less than months into the subsequent tax period this position however has at least two significant shortcomings first the cases cited by petitioner fail to support any widespread existence of the rule for which petitioner contends as correctly noted by respondent a significant number of the cases cited simply hold that expenditures creating a benefit with a duration in excess of year must be capitalized see eg 597_f2d_395 4th cir 530_f2d_708 6th cir revg 62_tc_213 473_f2d_1217 7th cir 396_f2d_137 2d cir affg tcmemo_1967_153 349_f2d_515 1st cir affg t cc 248_f2d_742 10th cir hotel 180_f2d_310 10th cir they do not specifically address the proper treatment for assets with a useful_life of less than year but the benefits of which extend beyond the years in which the related costs are incurred see id moreover language used in several of these cited cases to explain the 1-year rule is contrary to petitioner’s position for example in jack’s cookie co v united_states supra pincite the court stated that the 1-year rule treats an item as either a business_expense fully deductible in the year paid or a capital_expenditure which is not depending upon whether it secures for the taxpayer a business advantage which will be exhausted completely within the tax_year similarly the court in american dispenser co v commissioner supra pincite quoting 359_f2d_191 2d cir specified the test for whether an item should be treated as a current_expense or as a capital_expenditure is whether the utility of the expenditure survives the accounting_period hence the focus of the above quotations rests upon whether the life of the contested benefit exceeds the tax_year in which it is incurred not whether it endures beyond one 12-month_period in other cases again as noted by respondent no indication is given as to the intended meaning of the 1-year terminology employed see eg bilar tool die corp v commissioner supra clark oil refining corp v united_states supra fall river gas appliance co v commissioner supra united_states v akin supra hotel kingkade v commissioner supra thus widespread support for a rule which would permit near-automatic deduction for costs related to benefits lasting less than one 12-month_period is lacking a second more fundamental problem with petitioner’s argument is that even if such a 1-year rule were widely recognized it would be inapplicable to an accrual_method taxpayer case law requires that a distinction be drawn between accrual and cash_basis taxpayers in situations analogous to that of petitioner for instance even in 616_f2d_429 nn 9th cir revg 69_tc_605 upon which petitioner relies as creating a rule lallowing a full deduction in the year of payment where an expenditure creates an asset having a useful_life beyond the taxable_year of twelve months or less the court_of_appeals for the ninth circuit expressly approved the opposite result reached in bloedel’s jewelry inc v commissioner 2_bta_611 on the grounds that the case involved an accrual basis taxpayer the issue in bloedel’s jewelry was the treatment of a payment made in for a lease_term running from date through date and the court_of_appeals in zaninovich v commissioner f 2d pincite n responded to the disallowance of a current deduction for this lease as follows the accrual_method of accounting unlike the cash_basis method aims to allocate to the taxable_year expenses attributable to income realized in that year for this reason it was appropriate for the lessee in bloedel’s jewelry supra to prorate to the next year that portion of the rental payment which could be matched with income realized in the next year a similar distinction between accrual and cash_basis taxpayers also arises in cases dealing specifically with the deductibility of insurance expenses cash_basis taxpayers typically have been obligated to capitalize payments for insurance with terms in excess of year but with respect to insurance covering year or less have been permitted full deduction in the year of payment see eg 131_f2d_966 lst cir affg b t a memorandum opinion dated date 13_tc_344 peters v commissioner t1t c 37_bta_1117 36_bta_893 in contrast where the taxpayer utilizes the accrual_method proration of premium expenses has been required and no distinction based upon policy length has been articulated see eg 108_tc_448 affd in part - - and revd in part on other grounds 184_f3d_786 8th cir 8_bta_566 for instance in johnson v commissioner supra a taxpayer employing the accrual_method purchased insurance policies covering periods of to years given this scenario the court made no attempt to ascertain which of the policies such as those covering only year would expire within the following taxable_year instead the court ruled that to the extent that part of any premium was allocable to coverage for subsequent years it must be capitalized and amortized by deductions in those years id pincite likewise in higginbotham--bailey--logan co v commissioner supra the court disallowed a deduction for prepaid insurance taken by an accrual basis taxpayer without inquiring into whether the policy might terminate within the next year the court resolved the issue by stating the adjustment made by the commissioner appears to be in accordance with the method_of_accounting employed by the petitioner and appears further to be such that petitioner’s net_income is more nearly correctly reflected than on the basis used in the return id pincite hence beginning as early as and followed as recently as reported cases have indicated that an accrual basis taxpayer must prorate insurance expenses and no taxpayer utilizing such a method has been afforded the treatment that petitioner here requests as a result consistency with case law negates the possibility of a 1-year rule with respect to the accrual basis taxpayer it follows that petitioner’s deductions were improper under the rules governing deductions and capitalization clear_reflection_of_income rules sec_446 provides if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income however petitioner acknowledges on brief that the capitalization_rules stand on their own as does the clear_reflection_of_income provision of sec_446 hence because petitioner’s treatment of license and insurance costs violated sec_162 and sec_263 we need not reach the issue of whether petitioner’s method of tax_accounting also failed to clearly reflect income the related evidentiary objection raised by petitioner contesting the admissibility of financial data for years subsequent to is likewise rendered moot the challenged figures were offered only on the question of clear reflection although petitioner asserts that respondent abused his discretion in changing an accounting -- - method authorized by the code and consistently applied petitioner does not argue that a method contrary to law is nonetheless acceptable so long as it has been consistently applied we therefore hold that petitioner is not entitled to currently deduct license and insurance expenses allocable to the following taxable_year respondent’s determination_of_a_deficiency with respect to petitioner’s taxable_year is sustained to reflect the foregoing decision will be entered under rule
